 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Joseph Eldridge,                                   No. CV-18-02557-PHX-DWL (ESW)
10                          Plaintiff,                   ORDER
11    v.
12    Alfred Oswald, et al.,
13                          Defendants.
14
15
16
17          On March 21, 2019 and April 5, 2019, Plaintiff filed duplicative Motions (Docs. 35,
18   40) that seek to stay this proceeding. Plaintiff explains that not only has he been suffering
19   medical and mental health issues, but his legal documents were damaged in a flood in his
20   cell. Plaintiff also states that he is not receiving his legal mail on time. Plaintiff requests
21   that the Court stay this proceeding until these issues are resolved. Defendants take no
22   position on Plaintiff’s request. (Docs. 39, 43). For good cause shown, the Court will grant
23   Plaintiff’s Motion (Doc. 35) to the extent set forth herein. Plaintiff’s duplicative Motion
24   (Doc. 40) will be stricken.
25          Accordingly,
26          IT IS ORDERED granting Plaintiff’s March 21, 2019 Motion (Doc. 35) to the
27   extent set forth herein.
28          IT IS FURTHER ORDERED extending the discovery deadline to August 12,
 1   2019. The dispositive motion deadline is extended to September 12, 2019.
 2         IT IS FURTHER ORDERED striking Plaintiff’s April 5, 2019 Motion (Doc. 40).
 3         Dated this 10th day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
